Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.70   Page 1 of 34
                                 Plea Hearing - August 6, 2019                     1


   1                         UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
   2                              SOUTHERN DIVISION

   3     United States of America,

   4                         Plaintiff,

   5     -v-                                        Case No. 19-20220

   6     Anthony Vespa,

   7                       Defendant.
         ____________________________________/
   8
                                       PLEA HEARING
   9
                        BEFORE THE HONORABLE DAVID M. LAWSON
  10                        United States District Judge
                       Theodore Levin United States Courthouse
  11                        231 West Lafayette Boulevard
                                  Detroit, Michigan
  12                               August 6, 2019

  13     APPEARANCES:

  14     FOR THE PLAINTIFF:       KAREN REYNOLDS
                                  ADRIANA DYDELL
  15                              United States Attorney's Office
                                  211 West Fort Street, Suite 2001
  16                              Detroit, Michigan 48226

  17

  18     FOR THE DEFENDANT:       STEVEN FISHMAN
                                  615 Griswold Street, Suite 1125
  19                              Detroit, Michigan

  20

  21

  22

  23

  24                  To Obtain a Certified Transcript Contact:
                       Rene L. Twedt, CSR-2907, RDR, CRR, CRC
  25                           www.transcriptorders.com



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.71   Page 2 of 34
                                 Plea Hearing - August 6, 2019                            2


   1                              TABLE OF CONTENTS

   2     MATTER                                                                    PAGE

   3     PLEA HEARING..............................................                   3

   4     CERTIFICATE OF COURT REPORTER.............................                  34

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19      PageID.72   Page 3 of 34
                                   Plea Hearing - August 6, 2019                      3


   1     Detroit, Michigan

   2     August 6, 2019

   3     4:08 p.m.

   4                                     *       *       *

   5                 THE CLERK:     All rise.        The United States District

   6     Court for the Eastern District of Michigan is now in session,

   7     the Honorable David M. Lawson presiding.

   8                 THE COURT:     You may be seated.

   9                 THE CLERK:     Now calling the case of 19-20220,

  10     United States of America versus Anthony Vespa.

  11                 THE COURT:     Good afternoon, Counsel.          Would you put

  12     your appearances on the record, please?

  13                 MS. REYNOLDS:      Good afternoon, your Honor.         Karen

  14     Reynolds on behalf of the Government.               And Eric Newburg from

  15     the FBI is to my left.

  16                 MS. DYDELL:     Good afternoon, your Honor.          Adriana

  17     Dydell also on behalf of the United States.

  18                 MR. FISHMAN:     Good afternoon, Judge.          Steve Fishman

  19     on behalf of Mr. Vespa, who is here with me in court and ready

  20     to proceed with his plea.

  21                 THE COURT:     All right.       Good afternoon, Mr. Vespa.

  22                 THE DEFENDANT:      Good afternoon, sir.

  23                 THE COURT:     Stand when you address the Court.

  24                 You're charged in a single-count information with

  25     wire fraud, and I understand you wish to resolve that case



                                      USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.73   Page 4 of 34
                                 Plea Hearing - August 6, 2019                     4


   1     against you by entering a guilty plea under a plea agreement

   2     with the Government; is that correct, sir?

   3                THE DEFENDANT:     Yes, your Honor.

   4                THE COURT:    All right.      I'm going to ask you some

   5     questions.    If you do not understand a question, don't try

   6     to answer it.     Tell me you don't understand and I'll try to

   7     clarify it for you.      All right?

   8                THE DEFENDANT:     Yes, sir.

   9                THE COURT:    If at any time during the proceedings you

  10     wish to consult with Mr. Fishman for any reason just tell me

  11     and we'll stop and give you a chance to do that.

  12                Do you understand?

  13                THE DEFENDANT:     Yes.

  14                THE COURT:    Would you state your full name for the

  15     record?

  16                THE DEFENDANT:     Anthony Luciano Vespa.

  17                THE COURT:    Mr. Vespa, I intend to question you about

  18     the facts of the crime alleged by the Government.

  19                Do you understand that you have a constitutional

  20     right to remain silent and not incriminate yourself?

  21                THE DEFENDANT:     Yes.

  22                THE COURT:    Do you wish to waive that right so you

  23     can answer my questions today?

  24                THE DEFENDANT:     Yes.

  25                THE COURT:    How old are you?



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.74    Page 5 of 34
                                 Plea Hearing - August 6, 2019                        5


   1                THE DEFENDANT:     I'm 54.     I will be 55 on August 10.

   2                THE COURT:    And how far did you go in school?

   3                THE DEFENDANT:     Graduate school.          I went through law

   4     school.

   5                THE COURT:    All right.      Do you read, write, and

   6     understand the English language?

   7                THE DEFENDANT:     Yes, sir.

   8                THE COURT:    Have you ever been treated for a mental

   9     illness or addiction to narcotic drugs of any kind?

  10                THE DEFENDANT:     No.

  11                THE COURT:    Are you presently under the influence of

  12     any drug, medication, or alcoholic beverage of any kind?

  13                THE DEFENDANT:     No.

  14                THE COURT:    I find that Mr. Vespa is an adult and

  15     competent to plead.

  16                Do you understand that you have the right to have an

  17     attorney represent you during all stages of the proceedings

  18     and if you cannot afford a lawyer of your own choice I will

  19     appoint one for you?

  20                THE DEFENDANT:     Yes.

  21                THE COURT:    Did you and Mr. Fishman receive a copy of

  22     the information, which is the document that contains the

  23     charge against you?

  24                THE DEFENDANT:     Yes.

  25                THE COURT:    Did he explain to you the elements of the



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.75   Page 6 of 34
                                 Plea Hearing - August 6, 2019                     6


   1     crime?

   2                THE DEFENDANT:     He did.

   3                THE COURT:    Did he review with you the evidence the

   4     Government would be able to produce at trial if you chose to

   5     go to trial?

   6                THE DEFENDANT:     Yes.

   7                THE COURT:    And did he explain how that evidence

   8     would satisfy the elements of the crime?

   9                THE DEFENDANT:     Yes.

  10                THE COURT:    Have you considered and consulted with

  11     him about your options; that is, the relative advantages of

  12     pleading guilty versus going to trial?

  13                THE DEFENDANT:     Yes, your Honor.

  14                THE COURT:    Have you decided it is in your best

  15     interest to give up your right to trial and plead guilty

  16     instead?

  17                THE DEFENDANT:     Yes.

  18                THE COURT:    Are you satisfied with the advice and the

  19     services that Mr. Fishman has rendered on your behalf through

  20     today?

  21                THE DEFENDANT:     Absolutely.

  22                THE COURT:    Now, I have a document here called

  23     Rule 11 Plea Agreement, which appears to have been signed by

  24     you on page 14 today.

  25                Did you, in fact, sign that agreement today?



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.76   Page 7 of 34
                                 Plea Hearing - August 6, 2019                      7


   1                THE DEFENDANT:     Yes, your Honor.

   2                THE COURT:    All right.      Did you read it before you

   3     signed it?

   4                THE DEFENDANT:     Yes, I did.

   5                THE COURT:    I'm going to ask -- I guess Ms. Reynolds;

   6     right?

   7                MS. REYNOLDS:     That's correct, your Honor.

   8                THE COURT:    I'm going to ask Ms. Reynolds to

   9     summarize the terms of the plea agreement on the record out

  10     loud.    I do that so we can all hear what they are.            But then

  11     another reason is, when she is finished I'm going to ask if

  12     anyone has made any other promises to you and which you're

  13     relying on in making your decision to plead guilty, because I

  14     want to make sure that any aspect of any representations are

  15     contained in the document.

  16                Do you understand?

  17                THE DEFENDANT:     Yes.

  18                THE COURT:    So if you will listen carefully.

  19                Ms. Reynolds, please.

  20                MS. REYNOLDS:     Thank you.

  21                Your Honor, the Defendant is agreeing to plead to the

  22     count that's contained in the information that the Court has

  23     just referred to.

  24                The maximum penalty for this offense is 20 years.

  25     The maximum possible fine is $250,000.              That's on the first



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.77   Page 8 of 34
                                 Plea Hearing - August 6, 2019                      8


   1     page of the agreement.

   2                He is pleading guilty to Count 1.

   3                THE COURT:    You know what, there is no summary of the

   4     supervised release terms on the front page either, which there

   5     usually is.    Is it three years?

   6                MS. REYNOLDS:     Oh, I typically do put that on there.

   7     I'm sorry.

   8                Yes, it is three years, your Honor.

   9                THE COURT:    At least one and up to three?

  10                MS. REYNOLDS:     Yes.    That's correct.

  11                THE COURT:    All right.

  12                MS. REYNOLDS:     Sorry about that.

  13                Your Honor, the elements of the offense are on page 2

  14     and they have been reviewed by the Defendant and by his

  15     attorney, as has the factual basis for the plea agreement,

  16     which the Defendant is prepared to speak to in his allocution.

  17     That's on pages 2 and 3.

  18                Your Honor, on page 4 there is a discussion of the

  19     sentencing guidelines.       Mr. Fishman and I have spent -- and

  20     Ms. Dydell have spent quite a bit of time going through the

  21     calculations for this plea and the Defendant has agreed that

  22     the Government's position is that the sentencing guideline

  23     range will be within the fraud loss of more than $3,500,000

  24     and less than $9,500,000, but the Defendant has reserved his

  25     right to argue that the fraud loss is less.             And I'll discuss



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.78   Page 9 of 34
                                 Plea Hearing - August 6, 2019                     9


   1     that in just a moment as I continue through the Rule 11

   2     Agreement.

   3                Your Honor, if the Court accepts this Rule 11

   4     Agreement the Government's recommendation is that the

   5     guideline range be 51 to 63 months and the Defendant has

   6     calculated the guidelines at less than that.

   7                THE COURT:    That's all contingent on the loss amount?

   8                MS. REYNOLDS:     That's correct.        The loss amount.

   9     And we are prepared to have what I don't think will be an

  10     extensive hearing, but we will brief it in sentencing memos

  11     and then be happy to discuss it at sentencing.             But the

  12     Defendant believes that the fraud loss should be between

  13     $500,000 and $1.5 million for a sentencing guideline range of

  14     33 to 41.

  15                The Defendant does understand, pursuant to agreement,

  16     though, that it is the top of the Government's guidelines

  17     that will cap the sentence if the Court accepts the Rule 11

  18     Agreement and the Government's calculations.

  19                THE COURT:    And is the loss amount the only aspect of

  20     the offense level that would be in dispute?

  21                MS. REYNOLDS:     That's correct, your Honor.

  22                THE COURT:    Okay.

  23                MS. REYNOLDS:     Your Honor, so those are the

  24     sentencing guidelines.       We have attached worksheets to the

  25     Rule 11 Agreement that encompass the guidelines the Government



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19     PageID.79    Page 10 of 34
                                  Plea Hearing - August 6, 2019                       10


    1     believes apply, and with the exception of the fraud loss, I

    2     believe the Defendant would agree with those also.

    3               There is a special assessment the Defendant must pay

    4     at or before the time of sentence of $100.

    5               The maximum possible fine will be no more than

    6     $200,000 if the Court imposes a fine.

    7               The Defendant has agreed to restitution in this case,

    8     but that would depend on how the Court decides to calculate

    9     the fraud loss.

   10               Your Honor, with the Court's permission for the next

   11     section of the Rule 11 Agreement, I'm going to ask Ms. Dydell

   12     to explain to the Court what the forfeiture agreement is.

   13               THE COURT:     All right.      That's fine.

   14               Ms. Dydell, please.

   15               MS. DYDELL:     Thank you, your Honor.           As part of the

   16     agreement the Defendant has also agreed to the entry of a

   17     forfeiture money judgment for -- in an amount to be determined

   18     by the Court at sentencing.        Again, this will be contingent

   19     upon the loss amount that the Court determines at sentencing.

   20     But the parties have agreed to enter a general preliminary

   21     order of forfeiture for a forfeiture money judgment.

   22               THE COURT:     General, meaning not --

   23               MS. DYDELL:     In an amount to be determined --

   24               THE COURT:     Don't talk over me.

   25               MS. DYDELL:     I apologize, your Honor.



                                     USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19     PageID.80   Page 11 of 34
                                  Plea Hearing - August 6, 2019                      11


    1               THE COURT:     General, meaning that there is no

    2     specific amount to be mentioned?

    3               MS. DYDELL:     Not at this time.         At sentencing, we

    4     will submit an amended preliminary order of forfeiture to

    5     amend the amount of the money judgment.

    6               THE COURT:     And when do you intend to submit the

    7     first one?

    8               MS. DYDELL:     The first one will be submitted -- I

    9     have already circulated it to Mr. Fishman for review and so I

   10     intend to submit it to the Court within the next week after

   11     the Rule 11 Plea Agreement.

   12               THE COURT:     All right.      Is that it?

   13               MS. DYDELL:     Yes.    That's all, your Honor.

   14               THE COURT:     Oh, okay.     I was thinking you were going

   15     to -- this is a pretty extensive provision in the plea

   16     agreement.    I thought you would summarize it more.             But if you

   17     think that's adequate, that's fine with me.

   18               MS. REYNOLDS:      Your Honor, and continuing on to

   19     page 10 of the Rule 11 Agreement, paragraph 4 discusses each

   20     party's right to withdraw from this agreement.              As we have

   21     indicated before, the top of the guideline range is calculated

   22     by the Government and are summarized in paragraph 2B, which

   23     is 63 months.    If the Court doesn't go over 63 months, the

   24     Defendant has no grounds to withdraw from the agreement.

   25               If the -- the Government may elect to withdraw if the



                                     USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.81    Page 12 of 34
                                 Plea Hearing - August 6, 2019                       12


    1     Court goes below the bottom of the Government's calculation.

    2               THE COURT:    Wait a minute.       Oh, you mean if I

    3     calculate the guidelines differently?

    4               MS. REYNOLDS:     Yes.     Yes.

    5               THE COURT:    Okay.      All right.

    6               MS. REYNOLDS:     Your Honor, there is a waiver of

    7     appeal that is on page 10.         And for the record, I took word

    8     for word your waiver of appeal and included it in here.

    9               THE COURT:    You know, I can cover that with the

   10     Defendant.

   11               MS. REYNOLDS:     Yes.     And I figured that you would.

   12               There is also a section on collateral consequences of

   13     the conviction, and they include things like his right to

   14     vote, to carry a firearm, serve on a jury, but I am sure the

   15     Court will go over all of that.         And the Defendant has gone

   16     through this with his attorney.

   17               So, your Honor, this plea agreement was negotiated

   18     robustly by both parties and was timely executed and accepted

   19     by both parties.

   20               THE COURT:    Well, not according to the plea agreement.

   21               MS. REYNOLDS:     According to the plea agreement.

   22               THE COURT:    No, I say, it was not -- not according to

   23     the plea agreement, was it timely executed.            It says the offer

   24     was withdrawn at 5:00 on March 25th.

   25               MS. REYNOLDS:     I know.     I saw that.       I am sorry.



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.82     Page 13 of 34
                                 Plea Hearing - August 6, 2019                        13


    1               THE COURT:     I presume that you're waiving that.

    2               MS. REYNOLDS:     When I say that -- yes.           When I say

    3     that, I mean it was timely accepted and executed pursuant to

    4     the discussions that we had.        And some of those discussions

    5     continued until -- well, a couple days ago.

    6               But we are satisfied that it was timely accepted,

    7     your Honor.

    8               THE COURT:    All right.

    9               MS. REYNOLDS:     And I believe those are the most

   10     important parts.

   11               THE COURT:    And that provision in paragraph 11 of

   12     the plea agreement, then, I take it, is of no consequence?

   13               MS. REYNOLDS:     It is of no consequence.

   14               THE COURT:    Anything else, Ms. Reynolds?

   15               MS. REYNOLDS:     No, your Honor.        Thank you,

   16     Mr. Fishman.

   17               Do you have anything to add to that?

   18               MR. FISHMAN:     I don't think so.           Other than one thing

   19     which we will contain in the preliminary order of forfeiture.

   20     We anticipate there will be money that's repaid between now

   21     and the sentencing date.      And that money, the order might be

   22     the same, but the Court will be apprised as to how much money

   23     has been paid back.

   24               THE COURT:    Oh, I see.      And whatever the restitution

   25     amount ordered, there would be a credit against that; is that



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19     PageID.83   Page 14 of 34
                                  Plea Hearing - August 6, 2019                      14


    1     what you're anticipating?

    2               MR. FISHMAN:     Precisely.

    3               MS. DYDELL:     Credited against both the restitution

    4     amount and the amount of the forfeiture money judgment.

    5               THE COURT:     All right.      Thank you.

    6               Do you understand all that?

    7               THE DEFENDANT:      Yes.

    8               THE COURT:     All right.      I would like to emphasize a

    9     couple of points.      There is a reference in the plea agreement

   10     to the sentencing guideline range, and I presume you and

   11     Mr. Fishman have gone over it thoroughly and he has explained

   12     to you how that's calculated.         Is that fair for me to conclude?

   13               THE DEFENDANT:      Yes.

   14               THE COURT:     All right.      The guideline range serves

   15     two purposes in this case.        The first purpose is to calculate

   16     a top end of the guideline range to basically cap off your

   17     sentencing exposure.

   18               Do you understand what I mean by that?

   19               THE DEFENDANT:      Yes, your Honor.

   20               THE COURT:     All right.      And that is anticipated to be

   21     63 months, I believe.

   22               MS. REYNOLDS:      That's correct, your Honor.

   23               THE COURT:     Is that what you understand it to be,

   24     Mr. Vespa?

   25               THE DEFENDANT:      Yes, your Honor.



                                     USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.84    Page 15 of 34
                                 Plea Hearing - August 6, 2019                        15


    1               THE COURT:    If you take a look at page 5, I think you

    2     will find it there.

    3               THE DEFENDANT:     Yes.

    4               THE COURT:    All right.      And that means that if I

    5     believe that I must sentence you for this crime to a prison

    6     term longer than 63 months, you would have a right to withdraw

    7     your guilty plea and proceed to trial on the information.

    8               Do you understand that?

    9               THE DEFENDANT:     Yes, sir.

   10               THE COURT:    All right.      You would not have a right to

   11     withdraw your guilty plea for any other reason, though.

   12               Do you understand that?

   13               THE DEFENDANT:     Yes.

   14               THE COURT:    The guideline range serves another

   15     purpose, and that is that if I -- I must consider the

   16     guideline range together with several other factors in

   17     determining what your actual sentence is.              Now, the guideline

   18     range that I consider is the one that I calculate myself.

   19     Many times that calculation will mirror what the lawyers have

   20     come up with, but I don't do that until after the Probation

   21     Department conducts a presentence investigation and produces

   22     a report and then both sides have a chance to challenge the

   23     facts in the report, and then I make that determination on

   24     the -- at the sentencing hearing as to what the guideline

   25     range is.    And the one that I calculate is the one that I will



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.85   Page 16 of 34
                                 Plea Hearing - August 6, 2019                      16


    1     consider along with several other factors in determining what

    2     the sentence is, even if it's different than the one in the

    3     plea agreement.

    4               Do you understand that?

    5               THE DEFENDANT:     Yes, sir.

    6               THE COURT:    All right.      There is also some appeal

    7     waiver language in the plea agreement.             Normally you would

    8     have the right to appeal your conviction even though it's

    9     entered by a guilty plea.       But in this plea agreement you are

   10     giving up your right to appeal your conviction, but you are

   11     retaining your right to appeal any sentencing issues that you

   12     raise on a timely basis.

   13               Do you understand that?

   14               THE DEFENDANT:     Yes.

   15               THE COURT:    All right.      Now, have you had a chance

   16     to discuss this plea agreement with Mr. Fishman to your

   17     satisfaction?

   18               THE DEFENDANT:     Yes, your Honor.

   19               THE COURT:    Do you need any additional time to review

   20     it with him?

   21               THE DEFENDANT:     No, your Honor.

   22               THE COURT:    All right.      Has anyone made any other or

   23     different promise or assurance to you of any kind in an effort

   24     to persuade you to plead guilty?

   25               THE DEFENDANT:     No.



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.86   Page 17 of 34
                                 Plea Hearing - August 6, 2019                      17


    1               THE COURT:    Has anyone told you that I would sentence

    2     you to probation or any specific sentence in exchange for your

    3     guilty plea?

    4               THE DEFENDANT:     No.

    5               THE COURT:    Have you been told that I would treat you

    6     more leniently or give you a shorter sentence if you gave up

    7     your right to trial and pleaded guilty instead?

    8               THE DEFENDANT:     No.

    9               THE COURT:    Has anyone tried to force you to plead

   10     guilty by any threats or duress or any pressure brought to

   11     bear against you in any way?

   12               THE DEFENDANT:     No, your Honor.

   13               THE COURT:    Are you pleading guilty freely and

   14     voluntarily because, first, it's your own choice to plead

   15     guilty; and secondly, you, in fact, are guilty?

   16               THE DEFENDANT:     Yes, your Honor.

   17               THE COURT:    Do you understand that you have the right

   18     to plead not guilty to the charge in the information?

   19               THE DEFENDANT:     Yes.

   20               THE COURT:    If you were to plead not guilty you would

   21     have the protection of several constitutional rights, and I'll

   22     explain those in a moment.

   23               Do you understand, though, that by pleading guilty

   24     you are waiving those rights?

   25               THE DEFENDANT:     Yes.



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.87   Page 18 of 34
                                 Plea Hearing - August 6, 2019                      18


    1               THE COURT:    I'm going to explain those rights to you

    2     that you have and when I'm finished I'm going to ask if it's

    3     your desire to waive them.

    4               First, you have the right to plead not guilty.

    5               Secondly, you have the right to a speedy and a public

    6     trial by a jury.

    7               You know what a jury is; correct?

    8               THE DEFENDANT:     Yes.

    9               THE COURT:    Third, you have the right to be presumed

   10     innocent unless and until the Government proves your guilt

   11     beyond a reasonable doubt to the satisfaction of all twelve

   12     members of the jury.

   13               Fourth, you have the right to see and hear all of the

   14     witnesses who would be called to testify against you, and you

   15     have the right to have your attorney cross examine those

   16     witnesses.

   17               Fifth, you have the right to have the Court order any

   18     witness that you might have for your defense appear at trial

   19     at Government expense.

   20               Sixth, you have the right to testify at a trial if

   21     you want to, but no one can make you testify if you don't

   22     want to, because you have the right to remain silent, even

   23     throughout the entire trial.        And if you choose to remain

   24     silent, your silence cannot be used against you in any way.

   25               Do you understand all of those rights, Mr. Vespa?



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.88   Page 19 of 34
                                 Plea Hearing - August 6, 2019                      19


    1               THE DEFENDANT:     Yes.

    2               THE COURT:    Is it your desire to waive them?

    3               THE DEFENDANT:     Yes.

    4               THE COURT:    Do you understand that if you plead

    5     guilty and I accept your plea you will be found guilty without

    6     a trial of any kind and you will have given up all the rights

    7     I just explained to you?

    8               THE DEFENDANT:     Yes.

    9               THE COURT:    Do you understand that the offense to

   10     which you're pleading guilty is a felony?

   11               THE DEFENDANT:     Yes.

   12               THE COURT:    A felony conviction will result or can

   13     result in the loss of valuable civil rights, such as the right

   14     to vote, the right to serve on a jury, the right to hold

   15     public office, and the right to possess a firearm.

   16               Do you understand that?

   17               THE DEFENDANT:     Yes.

   18               THE COURT:    It could also have an impact on your

   19     ability to hold professional licenses as well.             Have you

   20     been -- you are aware of that?

   21               THE DEFENDANT:     Yes.

   22               THE COURT:    The maximum penalty for this offense, as

   23     the Government suggested, is up to 20 years in prison and a

   24     maximum fine of up to $250,000.

   25               You're aware; correct?



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19     PageID.89   Page 20 of 34
                                  Plea Hearing - August 6, 2019                      20


    1               THE DEFENDANT:      Yes.

    2               THE COURT:     Also, have you discussed what supervised

    3     release means?     Have you discussed that with Mr. Fishman?

    4               THE DEFENDANT:      Yes.    I think we have talked about

    5     that, yes.

    6               THE COURT:     All right.      Supervised release is like a

    7     period of parole.      You're under the supervision of the Court,

    8     and you could be placed on supervised release for up to three

    9     years after any custody sentence.           And if you violate any of

   10     the conditions of supervision I could sentence you to

   11     additional time in prison.

   12               Do you understand that?

   13               THE DEFENDANT:      Yes.

   14               THE COURT:     You will have to pay a special assessment

   15     at or before the time of sentencing in the amount of $100.

   16               Do you understand that?

   17               THE DEFENDANT:      Yes.

   18               THE COURT:     Also, there is a provision in the plea

   19     agreement, but also under law, that I will order you to pay

   20     restitution in an amount that I determine after the parties

   21     submit the information and I make a decision as to how much is

   22     appropriate.

   23               Do you understand that?

   24               THE DEFENDANT:      Yes.

   25               THE COURT:     Also, the plea agreement contains a



                                     USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.90   Page 21 of 34
                                 Plea Hearing - August 6, 2019                         21


    1     provision regarding forfeiture.         There will be a preliminary

    2     order of forfeiture, and I believe it addresses forfeiture of

    3     assets that exist and also a money judgment that could enter

    4     in a specific amount once that is determined, and that could

    5     be also part of the sentence.

    6               Do you understand that?

    7               THE DEFENDANT:     Yes.

    8               THE COURT:    Are you on probation or parole in any

    9     other court right now?

   10               THE DEFENDANT:     No.

   11               THE COURT:    Do you understand that if you were not

   12     a citizen of the United States that your conviction resulting

   13     from this guilty plea could cause you to be deported, it could

   14     affect your ability to return to the country, and it could

   15     prevent you from becoming a U.S. citizen?

   16               Do you understand all of that?

   17               THE DEFENDANT:     Yes.

   18               THE COURT:    Do you understand all of the consequences,

   19     then, of your guilty plea?

   20               THE DEFENDANT:     Yes.

   21               THE COURT:    I'm going to explain to you the essential

   22     elements of the offense; that is, what the Government is

   23     required to prove beyond a reasonable doubt at a trial.               I do

   24     this so that you understand what the Government is required to

   25     prove, and when I'm finished with this explanation I'll ask if



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.91   Page 22 of 34
                                 Plea Hearing - August 6, 2019                      22


    1     you believe the Government could prove these things beyond a

    2     reasonable doubt if you chose to go to trial.

    3               So you're charged with wire fraud.           In order to

    4     convict you of that offense the Government must prove that

    5     you devised and executed a scheme to defraud; that is, to

    6     obtain money or property by means of a false or fraudulent

    7     representation that was material.

    8               Secondly, that the scheme included a material

    9     representation or the concealment of a material fact.

   10               And third, that you used or caused the use of a wire

   11     communication in interstate commerce to further the scheme.

   12               Do you understand those elements?

   13               THE DEFENDANT:     Yes.

   14               THE COURT:    Do you have any questions about them?

   15               THE DEFENDANT:     No.

   16               THE COURT:    Do you believe if you went to trial the

   17     Government could prove those elements beyond a reasonable

   18     doubt?

   19               THE DEFENDANT:     Yes.

   20               THE COURT:    How then are you pleading to the charge

   21     of wire fraud?

   22               THE DEFENDANT:     Guilty.

   23               THE COURT:    Are you pleading guilty because you

   24     believe you are guilty?

   25               THE DEFENDANT:     Yes.



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.92   Page 23 of 34
                                 Plea Hearing - August 6, 2019                      23


    1               THE COURT:    Would you tell me in your own words what

    2     you did that makes you believe you're guilty?

    3               MR. FISHMAN:     Judge, would it be all right if we

    4     proceeded by question and answer?          It's a little bit

    5     complicated.

    6               THE COURT:    No.   Sit down.

    7               MR. FISHMAN:     Not okay?

    8               THE COURT:    Not okay.

    9               MR. FISHMAN:     Okay.

   10               THE COURT:    I think Mr. Vespa is very capable of

   11     explaining to me in his own words what he did.

   12               THE DEFENDANT:      From July 1st, 2012 through what the

   13     Government says is October 30th of 2017 --

   14               THE COURT:    Is that your estimate as well?

   15               THE DEFENDANT:      Yes.

   16               THE COURT:    More or less?

   17               THE DEFENDANT:      More or less.

   18               THE COURT:    All right.

   19               THE DEFENDANT:      I was employed as an independent

   20     contractor for Southeast Michigan Accountable Care.              It was an

   21     accountable care organization that had a contract with the

   22     Government whereby it managed Medicare beneficiaries.               It

   23     worked with independent physicians to deliver higher quality

   24     care at a lower cost, and if there were savings earned by the

   25     organization the Government would bonus those monies back to



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.93   Page 24 of 34
                                 Plea Hearing - August 6, 2019                      24


    1     the organization to be further distributed to the

    2     participating doctors and the shareholders of SEMAC.              SEMAC

    3     is the acronym for Southeast Michigan Accountable Care.

    4               The period in question, in October 13th of 2017 SEMAC

    5     received a bonus of approximately $3.9 million from the

    6     Centers for Medicare and Medicaid.           That money was received

    7     by me in a bank account at PNC Bank in the name of SEMAC,

    8     and I proceeded to distribute monies to the participating

    9     physicians, vendors of SEMAC, and then I also wire transferred

   10     money from the PNC Bank account to a bank account, an

   11     investment account in the name of SEMAC at Stefil Nicolaus.

   12     At that time I had no board authority or permission to take

   13     such action.

   14               THE COURT:    Now, where was the account that you also

   15     transferred the money to?

   16               THE DEFENDANT:     It was at Bank of America.

   17               THE COURT:    Yes, but what was the name of the account

   18     holder?

   19               THE DEFENDANT:     The account holder was Stefil

   20     Nicolaus, but it was in the name of SEMAC.

   21               THE COURT:    All right.      And Stefil Nicolaus was what?

   22     Was that a different organization?

   23               THE DEFENDANT:     Yeah.    That was an investment bank

   24     that had an investment account.         It's a Wall Street firm

   25     similar to a Merrill Lynch or Morgan Stanley.



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.94    Page 25 of 34
                                 Plea Hearing - August 6, 2019                         25


    1               THE COURT:    I see.    And was that an investment

    2     account for the benefit of you?

    3               THE DEFENDANT:     It was in the name of SEMAC.           It was

    4     pledged as collateral for a line of credit for a company that

    5     I owned and operated, called Gordon Lane Partners, and that

    6     was a Michigan limited liability company.

    7               THE COURT:    All right.      And how did you benefit from

    8     that money?

    9               THE DEFENDANT:     I made two investments, one in

   10     a residential property in Birmingham, Michigan, that I

   11     purchased and then started renovating; and the second was an

   12     investment in a company called One Lily Pad.              The idea behind

   13     the investment, it was a loan that was collateralized and was

   14     going to earn 10 percent on the money invested.

   15               THE COURT:    All right.      Is it fair to say, then, that

   16     basically you were administering the funds that rightfully

   17     belonged to SEMAC being paid by the Government and you were

   18     basically skimming those funds for your own benefit and

   19     putting it into those -- into that other account?

   20               THE DEFENDANT:     Yes.

   21               THE COURT:    All right.      And you did not have

   22     permission to do that?

   23               THE DEFENDANT:     No, your Honor.

   24               THE COURT:    All right.      Where were you located when

   25     you did this?



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.95   Page 26 of 34
                                 Plea Hearing - August 6, 2019                      26


    1               THE DEFENDANT:     My office was originally in Dearborn,

    2     Michigan, and then I moved it to Birmingham, Michigan.

    3               THE COURT:    Did the money transfer go by means of

    4     wire transfers?

    5               THE DEFENDANT:     Yes, it did.

    6               THE COURT:    All right.      And did you make any

    7     representations to your -- well, I guess not your employer,

    8     but to the -- to your contracting counterpart about the

    9     transfers of those funds?

   10               THE DEFENDANT:     When you say contracting counterpart,

   11     your Honor, can you clarify that, please?

   12               THE COURT:    SEMAC.

   13               THE DEFENDANT:     SEMAC, I did not.

   14               THE COURT:    The elements of the crime suggest that

   15     you engaged in a scheme to defraud by making material

   16     misrepresentations.

   17               Did you make a misrepresentation to anyone with

   18     respect to your entitlement to the funds?

   19               MR. FISHMAN:     May we have a second?

   20               THE COURT:    Of course.

   21        (Discussion held off the record at 4:32 p.m.)

   22               MS. REYNOLDS:     Your Honor, may I place something on

   23     the record just briefly?

   24               THE COURT:    Let's wait until they are done with their

   25     conversation.



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19     PageID.96   Page 27 of 34
                                  Plea Hearing - August 6, 2019                      27


    1                MS. REYNOLDS:     Thank you.

    2        (Discussion held off the record at 4:32 p.m.)

    3                THE COURT:    One moment, Mr. Vespa.

    4                Ms. Reynolds, did you have something?

    5                MS. REYNOLDS:     Yes.    I just wanted to point out that

    6     the second element of the offense was -- included not just the

    7     material misrepresentations that would be proactively made,

    8     but also the concealment of a material fact, which is what I

    9     believe he said that he did.

   10                THE COURT:    That would be the alternate means.

   11                MS. REYNOLDS:     Yes.    Yes.    Among other things, but

   12     that is consistent with what he said.

   13                MR. FISHMAN:     I can say to the Court, that was

   14     exactly the conversation we had.            I'm pretty familiar with

   15     the facts.    It was the failure to tell people things, more so

   16     than telling them lies.

   17                THE COURT:    All right.      So you were taking the money

   18     and weren't telling people that you were taking it; is that

   19     correct?

   20                THE DEFENDANT:     Yes.

   21                THE COURT:    And if you had told people that you were

   22     taking the money, there would be repercussions, would you

   23     believe?

   24                THE DEFENDANT:     Yes.

   25                THE COURT:    In other words, you would be accused of



                                     USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19     PageID.97   Page 28 of 34
                                  Plea Hearing - August 6, 2019                      28


    1     being a thief; right?

    2                THE DEFENDANT:       Yes.

    3                THE COURT:    All right.      Are you satisfied with the

    4     factual basis?

    5                MS. REYNOLDS:     If I could add two things, your Honor.

    6                THE COURT:    Yes.

    7                MS. REYNOLDS:     The Defendant has indicated a date, a

    8     range of dates for this activity that included the entire time

    9     that he was employed as an independent contractor.               I would

   10     just like to point out the fact that at least the information

   11     itself refers to a different set of dates of January 6, 2015

   12     through October 30, 2017, which is the heart of the scheme to

   13     defraud.

   14                I have no problem with the -- there may have been

   15     conduct that happened in the larger time frame that he

   16     referenced, but the Government's time frame is a little bit

   17     different.

   18                THE COURT:    Well, you're aware that the time frame he

   19     mentioned is the time frame that's reflected in the factual

   20     basis of the plea agreement?

   21                MS. REYNOLDS:     Yes.      We changed the factual basis

   22     because he wanted to do that, but I wanted the Court to

   23     understand the inconsistency between the Rule 11 Agreement and

   24     the information.

   25                THE COURT:    I don't know that there is an



                                     USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.98     Page 29 of 34
                                 Plea Hearing - August 6, 2019                        29


    1     inconsistency, in that his recitation was broader than the

    2     time frame in the information, so it encompassed it.

    3               MS. REYNOLDS:     Correct.     That's correct.        I just

    4     wanted to point that out.

    5               The other thing is, if we went to trial, your Honor,

    6     and I think the Defendant would stipulate to this, we would be

    7     referencing a wire communication which was a transfer of funds

    8     of $2 million from PNC Bank in Birmingham, Michigan to the

    9     Bank of America in New York, New York that was facilitated by

   10     the Defendant.

   11               THE COURT:    Do you agree?

   12               THE DEFENDANT:     Yes.

   13               THE COURT:    All right.

   14               MS. REYNOLDS:     Thank you, your Honor.           Other than

   15     that.

   16               THE COURT:    Do you have -- are you satisfied with the

   17     factual basis?

   18               MS. REYNOLDS:     I am, your Honor.          Thank you.

   19               THE COURT:    Mr. Fishman?

   20               MR. FISHMAN:     I just wanted to clarify, what the

   21     Court said is accurate.      The reason that we changed that date,

   22     Mr. Vespa and I both thought that the first sentence in the

   23     factual basis referred to how long he had that relationship,

   24     and the relationship began back in 2012.               There wasn't any

   25     funny business going on back then.           The dates that Mr. Vespa



                                    USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19     PageID.99   Page 30 of 34
                                  Plea Hearing - August 6, 2019                       30


    1     has recited to you are the dates of the criminal activity.                 We

    2     just wanted it to be accurate so the Court would see that's

    3     how long he was associated with them.            We weren't saying that

    4     he was doing anything wrong then.

    5                THE COURT:    Well, let's make the record clear.

    6                MR. FISHMAN:     Okay.

    7                THE COURT:    As I understood, Mr. Vespa said to me

    8     that he was involved in the criminal activity from July 1 of

    9     2012 to October -- or the Government says October 30, 2017,

   10     and he said more or less.

   11                That's not what he meant to say?

   12                MR. FISHMAN:     Right.

   13                THE COURT:    He meant to say he was employed with

   14     that -- he was under contract with that organization?

   15                MR. FISHMAN:     Precisely.

   16                THE COURT:    All right.      Now, do you agree, Mr. Vespa,

   17     that the criminal activity to which you're admitting took

   18     place sometime between January of 2015 and the end of October

   19     of 2017?

   20                THE DEFENDANT:     I actually believe that the criminal

   21     activity occurred in October -- in the month of October '17.

   22     That's when it occurred.

   23                THE COURT:    Is that when the $2 million was

   24     transferred?

   25                THE DEFENDANT:     Yes.



                                     USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.100   Page 31 of 34
                                  Plea Hearing - August 6, 2019                      31


    1                THE COURT:    All right.

    2                THE DEFENDANT:     That's the period of time.

    3                THE COURT:    Are you still satisfied with the factual

    4     basis?

    5                MS. REYNOLDS:     I'm satisfied with the factual basis,

    6     and I think that the question that you just asked the

    7     Defendant will be discussed in both the sentencing memos and

    8     the sentencing hearing, as far as how long the criminal

    9     activity took place.

   10                THE COURT:    Oh, I see.      All right.

   11                Mr. Fishman, once again, are you satisfied with the

   12     factual basis?

   13                MR. FISHMAN:     I'm satisfied.

   14                THE COURT:    All right.      After hearing a recitation of

   15     your rights, Mr. Vespa, and being advised about the penalties

   16     that can be imposed is it still your intention to plead guilty?

   17                THE DEFENDANT:     Yes, sir.

   18                THE COURT:    And do you still want me to accept your

   19     plea?

   20                THE DEFENDANT:     Yes.

   21                THE COURT:    Counsel, has the Court complied with all

   22     of the applicable provisions of Rule 11 of the Federal Rules

   23     of Criminal Procedure?

   24                MS. REYNOLDS:     You have, your Honor.         Thank you.

   25                MR. FISHMAN:     Yes, sir.



                                     USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19     PageID.101     Page 32 of 34
                                   Plea Hearing - August 6, 2019                        32


    1                THE COURT:     Thank you.      It is the finding of the

    2     Court in the case of the United States of America versus

    3     Anthony Vespa -- his middle name is not included on the

    4     charging document -- that the Defendant is fully competent and

    5     capable of entering an informed plea.             The Defendant's plea of

    6     guilty is a knowing and voluntary plea.              The Defendant's plea

    7     is supported by his own statement of facts which contains all

    8     of the essential elements of the offense.

    9                I'll accept the plea.        I adjudge the Defendant guilty

   10     of the crime charged in the information.                 I'll take the Rule

   11     11 Agreement under advisement.

   12                Mr. Vespa, I'm referring this case to the Probation

   13     Department, as is typical, for a presentence investigation and

   14     report.    The Probation Department will gather information from

   15     a variety of sources to prepare that report and one source

   16     will be from you.       You will be interviewed by the Probation

   17     officer and Mr. Fishman will be present with you at that

   18     interview.

   19                After the report is prepared Mr. Fishman will have

   20     a copy and review it with you.           You will have a limited period

   21     of time to object to the report if you believe it contains

   22     erroneous information or even perhaps if it might omit

   23     information you think should be included.

   24                The objections many times are resolved with the

   25     Probation officer, but if they are not I'll rule on them at



                                      USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.102    Page 33 of 34
                                  Plea Hearing - August 6, 2019                          33


    1     the sentence hearing.

    2                At the sentence hearing both you and your attorney

    3     will have a chance to personally address me in open court

    4     before I pronounce your sentence.

    5                The sentence in this case will take place on

    6     November 6 at 9:00 in the morning.

    7                You look surprised, Mr. Fishman.             Did you --

    8                MR. FISHMAN:     Yeah.    I thought it was the 20th.

    9                THE COURT:    My note here says November 6th.             Did you

   10     talk to Ms. Pinkowski about that?

   11                MR. FISHMAN:     I defer to the assistant case manager.

   12                THE CLERK:     They did not confer with Ms. Pinkowski.

   13     She is aware that that's a troublesome date with Mr. Fishman

   14     and she's going to work it out.

   15                THE COURT:    I'm going to set it for November 6th at

   16     9:00 a.m., understanding that if that's a problem that both of

   17     you can contact my case manager and we can make adjustments.

   18                Is that acceptable with you, Mr. Fishman?

   19                MR. FISHMAN:     That's fine.

   20                THE COURT:     All right.

   21                MS. REYNOLDS:     Thank you, your Honor.

   22                THE COURT:    Do you have any questions, Mr. Vespa?

   23                THE DEFENDANT:     No, your Honor.

   24                THE COURT:    Anything further from the Government

   25     today?



                                     USA v Vespa - 19-20220
Case 2:19-cr-20220-DML-DRG ECF No. 17 filed 08/29/19    PageID.103   Page 34 of 34
                                  Plea Hearing - August 6, 2019                      34


    1                MS. REYNOLDS:     No, your Honor.         Thank you.

    2                THE COURT:     From the Defendant?

    3                MR. FISHMAN:     Nothing from us.

    4                THE COURT:    All right.      Thank you, Counsel.

    5                You may recess court.

    6                MR. FISHMAN:     Thank you.

    7                MS. REYNOLDS:     Appreciate it.         Thank you.

    8                THE CLERK:      All rise.     Court is now in recess.

    9                     (Proceedings adjourned at 4:39 p.m.)

   10                                  *       *       *

   11

   12

   13                         CERTIFICATE OF COURT REPORTER

   14

   15             I certify that the foregoing is a correct transcript

   16     from the record of proceedings in the above-entitled matter.

   17

   18                 s/ Rene L. Twedt                            August 28, 2019
          RENE L. TWEDT, CSR-2907, RDR, CRR, CRC                  Date
   19         Federal Official Court Reporter

   20

   21

   22

   23

   24

   25



                                     USA v Vespa - 19-20220
